Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Applicant’s REMARKS re the Office Restriction have been duly reviewed .  The Restriction filed on 14 April 2022 was proper when it was filed and is now continues to be held to be proper.  In view of this holding and also in view of applicant’s REMARKS the Restriction is now made final. Applicant therefore is required to cancel all non-elected claims or take other appropriate action.
An Office Action on the merits of Claims 1-9 follows.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bross et al (Pat. No. 5,225,777) hereinafter Bross et al.
Bross et al teach a high density test probe assembly. The assembly has a plurality of wire-like probe elements to match the centers of closely spaced surface pads of VSLI circuit. Interconnections to and from the probe elements to external test equipment via insulating and conductive layers within the body of the probe assembly. The probe elements deflect laterally on one direction and give a “wiping” action in contacting surface pads of the VLSI circuit. (Cf. abstract) Additionally Bross et al teach a test fixture (10) on which are mounted a plurality of very large scale integrated (VLISI) circuits (12). Probe assembly (20) has holes in the assembly that permit probe elements (36) to electrically contact pads (14) on the circuits (12) when the probe assembly “wipes” over the circuits (12) and pads (14).
It  would have been obvious to provide an electrical apparatus including an electronic substrate having a plurality of pads (14), a shield (26, 30, 34) placed on the surface of the electronic substrate (12), the shield having a plurality of openings with a plurality of opening aligned over the plurality of pads (14) and at least a portion of each of the plurality of openings being conductive; connection means to connect the conductive portions of each of the plurality of openings to a fault detect and error handling circuit; and the fault detect and error handling circuit to detect a short circuit between at least one of the conductive portions and the pad aligned with the opening containing that at least one of the conductive portions. Inasmuch as Bross et al teach providing external test equipment (Cf. Col. 7) so that it is easier and faster to understand if the VSLI circuits are proper a POSITA would have been able to provide a fault detect and error handling circuit to detect a short circuit between at least one of the conductive portions and a pad aligned with an opening containing the at least one of the conductive portions if indeed Bross et al do not explicitly teach this limitation. That is Claim 1 is held to have been obvious in view of Bross et al. As further applied to Claim 4 inasmuch as Bross et al teach a shield/body (26,30, 34) having a plurality of openings wherein the body includes a conductive material (28, 32) the limitation recited in said Claim 4 is held to have been obvious in view of Bross et al. As further applied to Claim 5 inasmuch as Bross et al teach providing conductive wiring (26, 30, 34) between the body (26, 30, 34) and the error handling circuit the limitations recited in said Claim 5 is held to have been obvious in view of Bross et al
Claims 2, 3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
./CARL J ARBES/            Primary Examiner, Art Unit 3729